Citation Nr: 1316173	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  05-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder on a secondary basis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims.  

In January 2010,the Board denied the Veteran's claims.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2011 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in July 2011 for development in compliance with the Joint Motion.  In October 2011 and November 2012, the Board remanded the claims for additional development.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case must again be remanded for development in compliance with the June 2011 Joint Motion.  

At the outset, it is important to note that the Veteran's claim for service connection for low back disorder is limited to the theory that the Veteran has a low back disorder secondary to a service-connected disability.  

As previously set forth in the Board's November 2012 remand, the examiner who performed the Veteran's December 2011 VA examination was to review the examination report, review a list of the Veteran's service-connected disabilities, and provide a nexus opinion as to whether it is at least as likely as not that the Veteran's low back disorder was caused or aggravated by a service-connected disability.  Again, in the December 2012 VA medical opinion, the examiner did not address the issue of aggravation.   

Because of the VA examiner's failure to address the questions raised in the November 2012 remand, the December 2012 VA medical opinion did not contain sufficient detail and is inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  Moreover, a remand by the Court or Board confers on the claimant, as a matter of law, the right to compliance with the Court or Board's remand.  Stegall v. West, 11 Vet.App. 268 (1998).  The Veteran needs to be provided another VA examination by a different examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The AMC/RO should provide a list of the Veteran's service-connected disabilities for the file.  

3.  Thereafter, the Veteran should thereafter undergo a VA orthopedic examination to determine the nature and etiology of any low back disorder he may have.  All indicated studies should be performed.  The examiner should review the entire claims folder, and his/her report should include discussion of the Veteran's documented medical history and assertions.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder, was caused or is aggravated by any of his service-connected disabilities.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of his low back disorder (i.e., a baseline) before the onset of the aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, the Veteran should be afforded a VA examination with opinion to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unemployable solely due to his service-connected disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected e disabilities alone, or in the aggregate, are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner for review.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience. The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the all, including the additional evidence.  If the benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


